DETAILED ACTION
Claims 90–101 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 26th, 2022 is acknowledged. Claims 98–101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected inventions of Groups II and III, there being no allowable generic or linking claim. 
Specification
The title of the invention, “NUCLEAR WASTE STORAGE CANISTERS AND METHOD OF FABRICATING THE SAME”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “NUCLEAR WASTE STORAGE CANISTERS HAVING TUBULAR INNER AND OUTER SHELLS, AN UPTURNED ANNULAR CLOSURE FLANGE, AND AN ANNULAR BUTT WELD, AND METHOD OF FABRICATING THE SAME” or “MULTI-WELDED DOUBLE-WALLED NUCLEAR WASTE STORAGE CANISTERS AND METHOD OF FABRICATING THE SAME”. These titles would help to distinguish over other similar applications filed by Applicant.

Claim Interpretation
Claim 90 recites “upturned annular closure flange” in “a primary base plate defining a peripheral edge portion and having an upturned annular closure flange disposed on the peripheral 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 91–97 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 90 recites the term “full thickness” in “an annular full thickness butt weld”. It is unclear if this means that the thickness is full in the sense of extending entirely around the circumference, being a contiguous solid, or in the sense of extending through the entire wall of the inner shell. From the abstract, this may be meant to signify “full through-wall thickness”.  It is suggested to modify the term to “an annular full through-wall thickness butt weld” if this is what is meant.
Claims 91–97 are rejected for their dependency on claim 90.
Claim 95 recites “the shell” in “wherein the second end of the shell is welded to the primary base plate by a plurality of circumferentially spaced apart plug welds”. It is not understood whether “the shell” refers to “the inner shell” or “the outer shell”, therefore there is lack of antecedence for this limitation in the claim.
Claim 95 is further rejected because it is not understood how the second end of the shell may be welded to the primary base plate when no examples were provided in the original disclosure of a shell being plug welded to a base plate. According to [0159], an outer shell skirt rather than “the shell” is welded to the base plate via a plurality of circumferentially spaced apart plug welds. It is suggested to modify “the shell” to “a skirt of the outer shell” so that the limitation reads “wherein a skirt of the outer shell is welded to the second end of the inner shell and

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 90–92 and 96–97 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna Singh et al, US 20080069291 A1 (hereinafter “Singh”) in view of Kazuo Asada et al*, JP2003207592A (hereinafter “Asada”- all paragraph citations refer to the English translation provided).	*previously presented	
Regarding claim 90, Singh discloses a double-walled canister system for dry storage of nuclear waste material, the canister system comprising:
a canister (Figs. 1,5; para. 34: dry storage canister “DSC” of Fig. 1) comprising: 
a tubular inner shell defining an internal cavity for storing nuclear waste material and having a first height (Fig. 1 para. 37: inner shell 10); 
a first lid sealably welded to a first end of the inner shell (Fig. 1; para. 41: inner top lid 60); 



    PNG
    media_image1.png
    569
    395
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    673
    316
    media_image2.png
    Greyscale

the inner shell, first lid, and first end closure collectively defining a hermetically sealed primary pressure retention barrier (para. 18,50: “the first shell, the first plate and the first lid forming a first hermetic containment boundary about the cavity”); 
a tubular outer shell adjoining the inner shell (Fig. 1; para. 38: outer shell 20, the outer shell having a second height which is at least coextensive with the first height of the inner shell (the height of the outer shell 20 extends at least as high as that of the inner shell 10); 

However, Singh fails to teach the primary base plate having an upturned annular closure flange, and fails to teach an annular butt weld.
Asada teaches an analogous nuclear fuel canister, comprising a primary base plate (Fig. 1(a) para. 25: bottom plate 40/40a) having an upturned annular closure flange disposed on the peripheral edge portion (Figs. 3-5: the peripheral edge 41 of a bottom closure flange on a base plate turns upward as shown).
Furthermore, Asada teaches an annular full thickness butt weld formed at an abutment joint between the annular closure flange and second end of the inner shell which sealably attaches the first end closure to the inner shell (Asada Figs. 2,3; para. 25: weld W joins the annular closure flange 41 of the bottom plate 40 with the shell 30 in an abutment of the upturned annular flange part and the lower part of the shell).

 
    PNG
    media_image3.png
    547
    527
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    468
    343
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    251
    468
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to provide an upturned annular flange in the bottom plate, taught by Asada, to the invention of Singh. According to Asada para. 31-32, this would have helped in draining fluids, drying, and welding. In addition, a butt weld would have been known to one of ordinary skill as an applied technique for joining the base plate and the shell. For example, Singh para. 45 teaches that through-thickness welds are preferred for joining components of the dual-walled storage canister.

Regarding claim 91, Singh modified by Asada discloses the canister system according to claim 90, further comprising a secondary base plate (Singh Fig. 5; para. 46: outer base plate 50) sealably welded to a first end of the outer shell, the secondary base plate covering the primary base plate and forming a hermetically sealed third pressure retention boundary (Singh Fig. 5; para. 49: base plate 50 is sealably welded to the outer shell, “The inner surface 21 of the outer shell 20 is also connected to the outer base plate 50 using a through-thickness edge weld. In an alternative embodiment, … the bottom edge 24 of the outer shell 20 could be welded to the top surface 51 of the outer base plate 50”).

Regarding claim 92, Singh modified by Asada discloses the canister system according to claim 91, further comprising a second lid sealably welded to a second end of the outer shell, the second lid covering the first lid and forming a hermetically sealed fourth pressure retention boundary (Singh Figs. 1,5; para. 41-42: outer top lid 70 of outer shell 20; para. 45: “The inner and outer top lids 60, 70 are welded to the inner and outer shells 10, 20 respectively after the fuel is loaded into the cavity 30.”).

Regarding claim 96, Singh modified by Asada discloses the canister system according to claim 90, wherein the canister is vertically oriented (Singh Figs. 1,5; Asada Figs. 9-10).

Regarding claim 97, Singh modified by Asada discloses the canister system according to claim 90, wherein the canister and outer shell are disposed in a ventilated storage cask (Asada Figs. 9-10; para. 24: canister 10 is placed in a ventilated cask 22) comprising cooling air inlets disposed at a first end of the cask (para. 24: cooling air CA enters air introduction ports 26 at a first bottom end of cask 22), cooling air outlets disposed at a second end of the cask (27), and an annular gap formed between the outer shell and the cask in fluid communication with the cooling air inlets and outlets (Fig. 10: The annular gap is indicated by the directional flow arrow CA).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the outer ventilated storage cask configuration of Asada with the canister of Singh. According to Asada para. 24, this will help to convectively cool the storage space by natural ventilation.

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Asada, and further in view of Pal Doroszlai et al, US 4447729 A (hereinafter “Doroszlai”).
Regarding claim 93, Singh modified by Asada discloses the canister system according to claim 91, however they fail to teach a plurality of stay fasteners attaching the second lid to the first lid.

    PNG
    media_image6.png
    583
    532
    media_image6.png
    Greyscale

Doroszlai teaches an analogous nuclear storage container, further comprising a plurality of stay fasteners attaching the second lid to the first lid (Doroszlai Fig. 3: the first lid 3 is attached to the second lid 4 by stay fasteners/bolts 16 and 17).
It would have been obvious to one of ordinary skill to the apply the known technique of stay fasteners for attaching the two lids, taught by Doroszlai, to the first and second lids of Singh modified by Asada. According to Doroszlai col. 2 ll. 64-68- col. 3 ll. 2, the lids may be double-locked for the sake of safety.
Allowable Subject Matter
As best understood, claims 94–95 would be objected to as being dependent upon a rejected base claim if all of the 35 U.S.C. 112(b) issues were resolved, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 94, no prior art, either alone or in combination, teaches or suggests wherein a first end of the outer shell is seal welded to the first end of the inner shell and a second end of the outer shell is seal welded to the primary base plate of the canister, in combination with all other limitations. The closest prior art Singh seals a first end of the inner shell with a top lid but not with a second end of the outer shell, the latter which has a separate seal. In addition, the second end of the outer shell is seal welded to the outer base plate not to the primary inner base plate of the canister.
Regarding claim 95, no prior art, either alone or in combination, teaches or suggests wherein a skirt of the outer shell is welded to the second end of the inner shell and the primary base plate by a plurality of circumferentially spaced apart plug welds, in combination with all other limitations.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Stemgrimsen, like Asada teaches an annular upturned closure flange and could have been used in the place of Asada to reject that limitation.
Conclusion
It is suggested to address the 35 U.S.C. 112(b) rejections in the manner provided and to combine a would-be objected claim into the independent claim to distinguish over the prior art of record.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646